Citation Nr: 1211340	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-22 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an initial compensable rating for a left chin scar.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to September 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by which the RO, in pertinent part, granted service connection for a left chin scar.  The Veteran is contesting the initial rating assigned.

In April 2011, the Veteran testified at a hearing before the undersigned at the RO.  A complete transcript of the hearing has been associated with the claims file.


FINDING OF FACT

A left chin scar is manifested by no more than difficulty shaving and a slight depression.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for a left chin scar have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code (DC) 7800 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, his claim.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011). 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's left chin scar has been rated zero percent disabling by the RO under DC 7800.  The applicable rating criteria for skin disorders, including residual scarring, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002, and again in October 2008.  The October 2008 revisions are applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  In this case, he filed his claim in November 2007.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria are applicable. 

Under DC 7800 (disfigurement of the head, face, or neck) a 10 percent evaluation is warranted for one characteristic of disfigurement.  Visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement, is assigned a 30 percent evaluation.  

Under note (1), the 8 characteristics of disfigurement for purposes of evaluation under § 4.118 are: a scar 5 or more in. (13 or more cm.) in length; scar at least one-quarter in. (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 sq. in. (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 sq. in. (39-sq. cm.); underlying soft tissue missing in an area exceeding 6 sq. in. (39-sq. cm.); skin indurated and inflexible in an area exceeding 6 sq. in. (39-sq. cm.).

The record contains a February 2008 VA examination report that refers to a shin scar rather than a chin scar.  In January 2010, the RO sought clarification.  Apparently, the examiner was referring to the Veteran's chin in the report, but due to his accent, the word was transcribed as "shin."  Also, the examination report indicated that the scar is 2.7 cm. long and .2 cm. wide.  Clarification obtained in January 2010 reflects that the examiner intended to say inches as opposed to centimeters.  Thus, the Veteran's scar was 6.9 cm. in length and .5 cm. wide.  

On examination, the Veteran complained of superficial bleeding of the scar while shaving.  On objective examination, the examiner observed no pain associated with the chin scar, and it was not adhering to underlying tissue.  The texture of the scar was normal, and there was no shining or scaling.  The scar was stable and was neither elevated nor depressed.  It was superficial and not deep.  There was no evidence of inflammation, edema, or keloid formation.  

The color of the scar was the same as that of the underlying skin.  The scar did not distort features of the face and did not cause any facial asymmetry. There was no induration and no limitation of motion as a result of the scar.  The examiner diagnosed a superficial scar of the left chin.

In July 2009, the Veteran was afforded another VA examination.  On examination, he indicated that he had difficulty shaving around the scar.  On objective examination, the examiner noted that the scar was on the left side of the chin.  It measured 6 cm. in length and .3 cm. wide.  The scar was not painful, and there was no adherence to underlying tissue.  The scar was stable.  

The examiner could not determine whether there was underlying soft tissue damage because the scar was 46 years old and well healed.  There was no edema, inflammation, or keloid formation.  The scar was normal in color and was well hidden in the skin lines.  There was no disfigurement, gross distortion, or asymmetry of the face due to the chin scar.  There was no induration or inflexibility.  Furthermore, the left chin scar did not cause limitation of motion.  The diagnosis was of a well healed scar along the left chin.  The examiner noted that the Veteran complained of difficulty shaving the scar area due to a depression.

In a December 2009 addendum to the foregoing examination report, the examiner indicated that on reexamination, the Veteran's scar dimensions were the same as those described in the July 2009 examination report.  The scar was linear and on the left side of the undersurface of the chin/mandible area.  The scar was not painful on examination.  The Veteran, however, complained that he had trouble shaving that area and often required tweezers to remove hairs from the scar.

The Veteran's April 2011 hearing testimony is consistent with information elicited during the VA examinations outlined above.  He denied pain, adherence to underlying tissue, and other symptoms.  He simply testified that his left chin scar bothered him every time he shaved.  He indicated that there was a slight indentation in the scar area and that he either had to stretch out the skin in order to shave the scar area or he had to pull the hairs out of the scar.  

The Board has reviewed the evidence and concludes that a 10 percent evaluation is warranted under DC 7800 because there is a characteristic disfigurement.  While the February 2008 VA examiner indicated that the scar was neither elevated nor depressed, the Veteran testified to a slight indentation in the scar area, which rendered shaving difficult.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Here, the Veteran is competent to provide evidence regarding aspects of his scar that he can readily sense.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (lay testimony is competent to establish the presence of varicose veins); but see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 (noting that "sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board finds that the Veteran is credible.  His assertions regarding his left chin scar have been the same during several VA medical examinations, his notice of disagreement, and hearing testimony.  

Furthermore, his complaints about difficulty shaving the scar area are consistent with the presence of a slight indentation.  The Board notes, moreover, that the July 2009 VA examiner did not dispute the presence of a depression reported by the Veteran in relation to his complaints of difficulty shaving.

In sum, the Board finds that the Veteran is both competent and credible regarding his assertions as to the slight indentation of the left chin scar.  That depression amounts to a characteristic disfigurement under DC 7800.  Consequently, a 10 percent evaluation is warranted under that provision.  Furthermore, because his symptomatology has been consistent over time, the 10 percent evaluation is appropriate for the entire appeal period.  

The Board is aware that the February 2008 examiner found no depression or elevation.  Here, the Board finds that the Veteran is just as capable as the examiner of palpating his scar and identifying elevations and depressions.  As such, the evidence for and against finding a depression is at least in relative equipoise, and the Veteran must prevail.

A 30 percent evaluation is not warranted under DC 7800 because there is no visible or palpable tissue loss or facial distortions or asymmetry.  Furthermore, the record does not describe two or three characteristics of disfigurement.  In short, the criteria for a 30 percent rating are simply not met, and a 30 percent rating is not warranted.

The Board notes that DCs 7803, 7804, and 7805 are potentially applicable to scars of the face.  DC 7803 pertains to superficial unstable scars.  The Veteran's left chin scar is superficial but not unstable; thus, DC 7803 is not for application.  DC 7804 applies to superficial scars that are painful on examination.  There has been no evidence of pain on examination or otherwise, and DC 7804 need not be further considered.  Finally, DC 7805 pertains to scars causing limitation of function.  The Veteran's left chin scar does not cause limitation of function, and DC 7805 is not applicable.  In sum, the Board finds that a 10 percent rating for a left shin scar is warranted, but no more.

Next, the Court has held that if the claimant or the record reasonably raises the question of whether a veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In this case, a claim for a TDIU is not raised by the record.  Specifically, the evidence of record fails to show that the Veteran is unemployable due to residual scarring of the chin.  Therefore, the Board finds that no further consideration of a TDIU is warranted.

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  

First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals related to the 8 characteristics of disfigurement described in § 4.118 are the symptoms included in the criteria found in the rating schedule for his disability.  As such, the schedular criteria are not inadequate for rating his disability, and the other two steps in the analysis of extra-schedular ratings need not be reached.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant an even more favorable decision.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's scar claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO has obtained the service treatment records and VA clinical records.  The Veteran was afforded several VA medical examinations in furtherance of his claim.  Significantly, neither he nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

A 10 percent rating, but no more, for a left chin scar is granted subject to the law and regulations governing the payment of veterans' benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


